         Case 1:20-cr-00102-BLW Document 28-1 Filed 09/09/20 Page 1 of 3



Katherine Ball
KATIE BALL, PLLC
P.O. Box 465
Eagle, Idaho 83616
Telephone: (208) 870-8072
Email: katieballpllc@gmail.com
Idaho State Bar No. 6666
Attorney for Defendant

                       UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                Case No. 1:20-cr-00102-BLW
          Plaintiff,
                                                   DECLARATION OF
  vs.                                              KATHERINE BALL
                                                 SUPPORTING SECOND
  JANETH GONZALEZ,                              MOTION TO EXTEND AND
                                                      CONTINUE
         Defendant.




        I, Katherine Ball, state

        1. I am an attorney licensed to practice in the state of Idaho, in the United

           States District Court for the District of Idaho, and the Ninth Circuit Court

           of Appeals.

        2. This Court appointed me as CJA counsel to represent Defendant Janeth

           Gonzalez in this matter.




        BALL DECLARATION RE: SECOND MOTION TO EXTEND (GONZALEZ) – Page 1
 Case 1:20-cr-00102-BLW Document 28-1 Filed 09/09/20 Page 2 of 3




3. I communicated with Christopher Booker, counsel for the Government,

   and he has no objection to a continuance and extension of the deadlines. I

   also communicated with Joseph Horras, counsel for co-defendant

   German Lopez-Villasenor. He also has no objection to the requested

   extension.

4. Discussions about possible agreements has been slowed by discovery

   translations and review and by Mr. Booker’s trial schedule.

5. I have the discovery and met with Ms. Gonzalez last week to review the

   audios. However, the discovery review process has been slowed down

   by the need for a Spanish language interpreter and because Ms. Gonzalez

   is detained in the Jerome County Jail.

6. I need additional time to meet and confer with Ms. Gonzalez about the

   advisability of entering a guilty plea instead of proceeding to trial so that

   she receives thorough and effective assistance of counsel. A continuance

   of at least forty-five (45) days should provide the time necessary.

7. I declare, certify, verify, and state under penalty of perjury that the

   foregoing is true and correct.

DATED: September 9, 2020.

                                    By:   /s/
                                          Katherine Ball
                                          Counsel for Defendant



BALL DECLARATION RE: SECOND MOTION TO EXTEND (GONZALEZ) – Page 2
       Case 1:20-cr-00102-BLW Document 28-1 Filed 09/09/20 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I certify that on September 9, 2020, I served a true and correct copy of the
foregoing document upon the following by the method of delivery designated:

Christopher Booker                           Via CM/ECF or Email
U.S. Attorney’s Office
1290 W Myrtle St Suite 500
Boise, ID 83702
Fax: (208) 334-1413
Email: Christopher.Booker2@usdoj.gov

                                       By:    /s/
                                              Katherine Ball




      BALL DECLARATION RE: SECOND MOTION TO EXTEND (GONZALEZ) – Page 3
